            Case 1:18-cv-04798-JPO Document 27 Filed 05/07/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAVID ROSALES and NOE CAPULIN,
                      Plaintiffs,
                                                                    18-CV-4798 (JPO)
                       -v-
                                                                          ORDER
 447 MARKET, INC. d/b/a JUBILEE
 MARKETPLACE and KIM BOONG
 YUNG,
                          Defendants.


J. PAUL OETKEN, District Judge:

          The Court has been notified that the parties have reached a settlement in this Fair Labor

Standards Act (“FLSA”) and New York Labor Law (“NYLL”) case, and they have submitted

two proposed settlements for the Court’s approval. (Dkt. Nos. 26-1, 26-2.) In exchange for a

release of their FLSA and NYLL claims against Defendants, Plaintiffs David Rosales and Noe

Capulin will receive $14,221 and $7,779, respectively. (See Dkt. No. 26 at 2.) From each

plaintiff’s recovery, $279 will be deducted for litigation costs, and one-third of each plaintiff’s

remainder will be collected in attorney’s fees. (See id.)

          The Court has reviewed the terms of the proposed settlements and finds that they are fair

and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

          To that end, the proposed settlements at Docket Numbers 26-1 and 26-2 are approved,

and the case is hereby DISMISSED WITH PREJUDICE. The Court shall retain jurisdiction

solely to resolve any disputes arising from the settlement agreements and the settlement of this

action.

          The Clerk of Court is directed to close the case.

          SO ORDERED.



                                                   1
        Case 1:18-cv-04798-JPO Document 27 Filed 05/07/19 Page 2 of 2



Dated: May 6, 2019
       New York, New York

                                   ____________________________________
                                              J. PAUL OETKEN
                                          United States District Judge




                                      2
